DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 12/10/2021 have been entered.

3.	This application has pending claim(s) 1, 3-11, 13-17 and 19-23.

4.	Applicants arguments filed on 01/25/2022, with respect to the double patenting rejection(s) have been fully considered and are persuasive. The double patenting rejection(s) have been withdrawn.
Terminal Disclaimer
5.	The terminal disclaimer filed on 01/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
6.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to generating virtual reality content based on corrections to stitching errors.
Prior art was found for the claims as follows:


and at least one processor communicatively coupled to the memory and configured to execute
the instructions to: receive raw virtual reality video data representing images recorded by camera modules of a camera array [Sun: object data is transmitted via a cloud based server through a network interface; Fig. 3 el. 308, 314 &316, abstract];
use a stitching algorithm to stitch the images together to generate an initial virtual reality
render [Sun: raw video data from one or more camera units to servers configured to combine, process and or distribute the video data by stitching discrete data streams into one 360.degree.  video stream and/or by otherwise preparing the object data to be presented as virtual reality media content; 0021];
van Hoff et al., [US Patent No.: 9,363,569 B1] discloses determine that the initial virtual reality render has a stitching error [van Hoff: An element of the content system 131 such as the correction module 210 analyzes the virtual reality content to identify the stitching aberration; Col 26 Lines 28-35];
determine a correction for the stitching error [van Hoff: correcting the VR video data; Fig. 2 el. 131]; 

7.	Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination. The feature is “…modify the stitching algorithm based on the correction for the stitching error;
and use the modified stitching algorithm to stitch the images together to generate a corrected
virtual reality render that corrects the stitching error.”


8.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

9.	Claims 1, 3-11, 13-17 and 19-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488